That the relator is not entitled to the writ prayed for, my learned brother has reasoned well and I concur in his conclusion. During the argument, however, both parties, while admitting *Page 291 
it to be collateral to the main issue, urged that we express our opinion as to the propriety of the respondent's course in adopting and requiring the use of the forms of record entries, whether interlocutory or final, disclosed by the pleadings. This request will serve to explain my reason for adding to my concurrence in the majority opinion such suggestions as I may offer in regard thereto and, I hope, free it from an air of impertinence.
The forms of orders or interlocutory entries required by respondent are not definite and complete in themselves as to the matters ruled upon; and the forms of the judgments following such orders are lacking in their completeness, and reference is rendered necessary to the former orders to determine not only what the judgments are based upon but their nature and extent as well.
When a judgment is thus entered its validity may possibly be upheld by piecing together the former orders and entries, but this is a course not to be commended. This course, if it does not render a judgment invalid for indefiniteness, which we do not now decide, at least renders it so irregular that instead of terminating it tends to provoke further litigation. A judgment has been tersely termed to be the last word in a judicial controversy (Orchard v. Wright-Dalton Store Co., 225 Mo. 414, 20 Ann. Cas. 1072), or, as has been said with even more precision, it is "the conclusion of the law upon the matter contained in the record" (State ex rel. v. Muench, 217 Mo. 124, 129 Am. St. Rep. 536.) The entries or orders made during the progress of a trial do not of themselves constitute a part of the judgment as they are attempted to be made in the forms prescribed by the respondent, but are intended to record the action of the court as to the particular phase of the case then under consideration and may properly be used by the clerk if necessary to accurately make up his record. The completeness and finality of a judgment, therefore, should be made to depend upon its *Page 292 
own terms, free from any reference to former orders in the case, however pertinent when made they may be to the regularity of the proceeding. [State ex rel. Green v. Henderson, 164 Mo. l.c. 359, 86 Am. St. Rep. 618.]
These suggestions but embody in the abstract the requisites of such a judgment as has been recognized in our procedure and approved in our rulings from the beginning of our jurisprudence. A compliance with them is hallowed by precedent and a departure therefrom cannot be otherwise than fraught with uncertainty if not with danger. An observance, therefore, of the ancient landmarks is in this regard not to be ignored.